J-S09002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.R.S., A MINOR,            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: L.M., MOTHER

                                                     No. 994 EDA 2016


               Appeal from the Decree Entered February 25, 2016
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000106-2016


IN THE INTEREST OF: M.J.S., A MINOR,            IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: L.M., MOTHER

                                                     No. 995 EDA 2016


               Appeal from the Decree Entered February 25, 2016
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000107-2016


BEFORE: SHOGAN, STABILE, and PLATT,* JJ.

MEMORANDUM BY SHOGAN, J.:                           FILED MARCH 29, 2017

       L.M. (“Mother”) appeals from the decrees entered on February 25,

2016, granting the petitions filed by the Philadelphia Department of Human
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S09002-17


Services (“DHS”) to involuntarily terminate her parental rights to J.R.S.,

born in May of 2004, and M.J.S.,1 born in July of 2006 (collectively, “the

Children”) pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8) and (b).2 We are constrained to vacate and remand.

       The trial court set forth the factual background and procedural history

as follows:

              The family in this case became known to DHS on June 24,
       2014, when DHS received a General Protective Services (“GPS”)
       report that Mother left the Children alone for long periods of
       time, that the Children had been locked out of their house when
       they returned from school and that Mother did not maintain
       adequate food in the house. DHS inspected the home and found
       it clean and safe, but Mother accepted Rapid Service Response
       Initiative (“RSRI”) services. The case was transferred from DHS
       to a Community Umbrella Agency (“CUA”). A CUA worker visited
       the home to deliver food on July 21, 2014. Mother informed the
       CUA worker that she would be evicted from the home within
       sixty days and did not have a job. DHS filed a dependent
       petition for the Children on July 29, 2014. The Children were
       adjudicated dependent on August 14, 2014, fully committed to
       DHS custody and placed with their maternal uncle.            On
       September 3, 2014, the uncle became unable to care for the
       Children, and they were placed in a foster home with D.R.
       (“Foster Mother”). Mother was present at a September 15,
       [2014], Single Case Plan (“SCP”) meeting. Mother’s objectives
       under the SCP were to attend the Clinical Evaluation Unit
____________________________________________


1
   While the trial court opinion and the briefs label M.J.S. as M.L.S., our
review of the common pleas court’s record reveals that M.J.S. is the correct
abbreviation of the child’s name. See Petition for Involuntary Termination of
Parental Rights, Exhibit B, Certification of Birth.
2
    On that same date, the trial court entered a decree terminating the
parental rights of L.S., the Children’s biological father. L.S. is not a party to
this appeal, nor has he filed an appeal from the termination of his parental
rights.



                                           -2-
J-S09002-17


       (“CEU”) for random drug screens and treatment, attend family
       therapy and sign appropriate releases. Mother tested positive
       for cocaine, marijuana and opiates on August 14, [2014]. Over
       the next sixteen months, Mother attended only one out of six
       permanency review hearings. On February 6, 2016, DHS filed
       petitions to terminate Mother’s parental rights to the Children
       and change the Children’s permanency goal to adoption.

             The termination and goal change trial was held on
       February 25, 2016.[3] At the trial, the CUA social worker testified
       that the Children were removed from Mother’s care because of
       Mother’s drug and alcohol issues and inappropriate housing.
       They have been in Foster Mother’s care for seventeen months.
       (N.T. 2/25/16, pgs. 7-8). Mother’s objectives under the SCP
       were to complete drug and alcohol treatment, take random drug
       screens, attend family therapy, obtain employment and
       appropriate housing and attend scheduled visits with the
       Children. Mother was present for the SCP meeting where these
       objectives were established. (N.T. 2/25/16, pgs. 9-10). Mother
       had no employment and had not completed drug and alcohol
       treatment or mental health treatment. (N.T. 2/25/16, pg. 10).
       Mother had given CUA the address of an abandoned building as
       her residence. DHS performed a Parent Locator Service (“PLS”)
       and left contact information for Mother at her last known
       address.    (N.T. 2/25/16, pgs. 10-11).       Mother has weekly
       supervised visitation, but had last attended a visit on October
       13, 2015. Mother’s visitation had always been sporadic. (N.T.
       2/25/16, pg. 12). Mother was often dirty at visits, and had a
       purse full of cracked mirrors. Mother’s emotions were erratic.
       (N.T. 2/25/16, pg. 14).      Mother had been referred to the
       Achieving Reunification Center (“ARC”) for housing and drug and
       alcohol treatment, but had relapsed and left in August 2015,
       because she did not like the restrictions the program put on her.
       (N.T. 2/25/16, pg. 13). Mother was ordered by the court to take
       random drug screens, but had not taken any in six months.
       (N.T. 2/25/16, pg. 25). Mother had been ordered by the court
       to attend the CEU for dual diagnosis assessment, but never
       went. (N.T. 2/25/16, pgs. 43-45). Mother never began court
       ordered mental health treatment. (N.T. 2/25/16, pgs. 23-24).
____________________________________________


3
  Mother was not present at the termination-of-parental-rights hearing, but
her counsel appeared.



                                           -3-
J-S09002-17


       Mother never successfully completed any of her SCP objectives.
       The CUA social worker testified that she did not believe Mother
       could complete her objectives. (N.T. 2/25/16, pgs. 17-19, 21).
       The Children cry when Mother does not visit. The Children and
       Mother have a deep but not positive relationship. The Children
       know and love Mother, but would not suffer irreparable harm if
       her parental rights were terminated. (N.T. 2/25/16, pgs. 17-19,
       21). Foster Mother provides for the Children’s needs and takes
       good care of them. (N.T. 2/25/16, pgs. 17-19). It would be in
       the best interest of the Children to remain with Foster Mother
       and be adopted by her. (N.T. 2/25/16, pg. 22). The court found
       that DHS had made reasonable efforts to reunify the Children
       with their parents.    The court found clear and convincing
       evidence to terminate Mother’s parental rights to the Children,
       and that there was no healthy maternal bond with the Children.

Trial Court Opinion, 5/18/16, at 1–3 (footnote omitted).

       On March 28, 2016,4 Mother, filed pro se notices of appeal along with

concise statements of matters complained of on appeal pursuant to

Pa.R.A.P. 1925(b),5 and the trial court complied with Pa.R.A.P. 1925(a). On

April 25, 2016, this Court, sua sponte, consolidated the appeals.


____________________________________________


4
   March 26, 2016, the thirtieth day of the appeal period, fell on a Saturday.
Thus, Mother’s notices of appeal filed on Monday, March 28, 2016, were
timely. 1 Pa.C.S. § 1908 (when thirtieth day of appeal period falls on a
Saturday or Sunday, those days are excluded from computation).
5
   Based upon Mother’s allegations in her Rule 1925 statement, trial counsel
asserted a breakdown in the attorney-client relationship and sought to
withdraw in this Court on May 25, 2016. We granted the motion to withdraw
on June 24, 2016, and retaining jurisdiction, we remanded to the trial court
for a determination of whether Mother was entitled to court-appointed
counsel. The trial court appointed new counsel to represent Mother on
appeal on July 7, 2016, and newly appointed counsel entered his appearance
in this Court on July 28, 2016. New counsel never sought permission to file
an amended concise statement of errors. Thus, Mother’s notices of appeal
(Footnote Continued Next Page)


                                           -4-
J-S09002-17


      Mother raises the following issues on appeal:

      1. Did the court below err in ruling that Appellant/Mother, L.M.,
      had been properly served, as required by statutes and court
      rules, and in denying Due Process to Appellant L.M., Mother, as
      guaranteed by the Constitutions of the United States and of the
      Commonwealth of Pennsylvania?

      2. Did the court below err in finding that the Department of
      Human Services (hereinafter, “DHS”), had met its burden in
      proving grounds under 23 Pa.C.S.A. §§2511(a)(1), (2), (5) and
      (8), by “clear and convincing evidence”?

      4. Did the court below err in finding that DHS had met its burden
      to prove that termination would be in the child’s best interests,
      under §2511(b)?

Mother’s Brief at 4.6

      We are persuaded that Mother’s first issue has merit, and we disagree

with DHS that the issue is waived. DHS argues that Mother’s notice and due

process issue is waived by her failure to include the claim in her pro se Rule

1925(b) statement.7 DHS’s Brief at 29. The failure to include an issue in a

Pa.R.A.P. 1925(b) statement generally results in waiver of the claim.

                       _______________________
(Footnote Continued)

and Rule 1925 statements were filed pro se, and the appellate brief was filed
by new appellate counsel.
6
  Whether the result of clerical or substantive error, Mother failed to present
an issue 3 in her brief. Mother’s Brief at 4. See Krebs v. United Refining
Co. of PA, 893 A.2d 776 797 (Pa. Super. 2006) (holding that an appellant
waives issues that are not raised in both his concise statement of errors
complained of on appeal and the statement of questions involved in a brief
on appeal).
7
  Because the notice issue was not included in the pro se concise statement,
the trial court never addressed the issue.



                                            -5-
J-S09002-17


Pa.R.A.P. 1925(b)(4)(vii); M.G. v. L.D., ___ A.3d ___, 2017 PA Super 29

(Pa. Super. Feb. 8, 2017). This case, however, is an anomaly. Appellant

herein was represented by counsel when she filed her pro se notice of appeal

and Pa.R.A.P. 1925 statement of errors.8           Hybrid representation is not

permitted. Commonwealth v. Jette, 23 A.3d 1032, 1040 (Pa. 2011) (“Our

examination of this Court’s jurisprudence reveals the consistent expression

precluding hybrid representation for all of the reasons initially expressed by

the Superior Court in its en banc decision in Ellis I [581 A.2d 595 (Pa.

Super. 1990)].” In Commonwealth v. Williams, 151 A.3d 621 (Pa. Super.

2016), we distinguished pro se notices of appeal from other filings that

require counsel to provide legal knowledge and strategy where the

defendant is represented by counsel.             A concise statement of errors

complained of on appeal, unlike a notice of appeal, is a filing requiring

counsel’s legal knowledge and strategy. Therefore, because 1) Mother was

represented by counsel when she filed her pro se notice of appeal, 2) our

appellate rules required the filing of a concise statement of errors with the

notice of appeal in this Children’s Fast Track appeal, 3) Mother asserted in

her concise statement that she “made repeated attempts to get in contact
____________________________________________


8
   In a Children’s Fast Track appeal, such as the case sub judice, Pa.R.A.P.
905(2) provides that “the concise statement of errors complained of on
appeal as described in [Pa.R.A.P.] 1925(a)(2) shall be filed with the notice of
appeal. . . .” See Pa.R.A.P. 1925(a)(2)(i) (“The concise statement of errors
complained of on appeal shall be filed and served with the notice of appeal
required by [Pa.R.A.P.] 905.”).



                                           -6-
J-S09002-17


with [my court-appointed attorney] for help with no response,” and 4) when

new counsel was appointed to represent Mother on appeal he failed to

request permission to file an amended concise statement of errors, we will

not find waiver.

      Thus, we consider Mother’s claim. Mother argues that she was denied

her constitutional guarantee to due process of law, as set forth in the United

States and Pennsylvania Constitutions, because DHS failed to properly serve

her with notice of the termination petitions.

      This   Court   recently   examined     the   constitutional   due-process

guarantee, which is included in the statutory scheme of the Adoption Act, in

In the Interest of A.N.P., ___ A.3d ___, 2017 PA Super 21 (Pa. Super.

filed January 30, 2017), as follows:

            It is well settled that termination of parental rights
      implicates a parent’s Fourteenth Amendment right to due
      process. See In the Interest of A.P., 692 A.2d 240, 242 (Pa.
      Super. 1997) (stating that parents have a “fundamental liberty
      interest ... in the care, custody, and management of their
      children”) (citing Santosky v. Kramer, 455 U.S. 745, 753, 102
      S.Ct. 1388, 71 L.Ed.2d 599 (1982)).          An individual whose
      parental rights are to be terminated must be given due process
      of law, as the termination of parental rights is a constitutionally-
      protected action. See In re Interest of K.B., 763 A.2d 436,
      439 (Pa. Super. 2000) (citing Santosky, supra). DHS bears
      the burden to prove proper service by its affirmative act.
      In re Interest of K.B., 763 A.2d at 439 (citing Leight v.
      Lefkowitz, 419 Pa. Super. 502, 615 A.2d 751, 753 (1992)).

            Section 2513(b) of the Adoption Act provides that at
      least ten days’ notice shall be given to the parents, by
      personal service or registered mail, to their last known
      address, or by such other means as the court may require.
      Further, the section provides that the notice shall state certain

                                       -7-
J-S09002-17


       language, including the right to representation and how to obtain
       counsel if the parents cannot afford counsel. Additionally, the
       statutory language requires a warning that, upon failure to
       appear, the hearing will go on without the parent, and the
       parent’s rights to the child in question may be terminated by the
       court without the parent’s presence at the hearing. 23 Pa.C.S. §
       2513(b).

             Rule    5.3   of   the   Pennsylvania   Orphans’   Court    Rules
       provides:

              Whenever notice of the intention to do any act is
              required, such notice shall be given at least ten days
              prior to the doing of the act, unless a different period
              is specified by a rule adopted by the Supreme Court
              or by an Act of Assembly.

       Pa.O.C.R. 5.3.[9]

              In addition, Rule 15.4(d) of the Pennsylvania Orphans’
       Court Rules, governing involuntary termination of parental
       rights, provides that notice of the involuntary termination
       petition must be given to each parent. Furthermore, Rule 15.6
       sets forth the manner of service, as follows:

              (a) Notice to every person to be notified shall
              be by personal service, service at his or her
              residence on an adult or member of the
              household, or by registered or certified mail to
              his or her last known address. If such service is
              unobtainable and the registered mail is returned
              undelivered, then:

                     (1) no further notice shall be required in
                     proceedings under Rules 15.2 or 15.3,
                     and

____________________________________________


9
   We note that Rule 5.3 was replaced effective September 1, 2016. The
order appealed herein was filed February 25, 2016, prior to the rule
replacement; thus, the above version of Rule 5.3 was in effect at the time of
the instant case.



                                           -8-
J-S09002-17


                 (2) in proceedings under Rules 15.4 and
                 15.5, further notice by publication or
                 otherwise shall be given if required by
                 general rule or special order of the local
                 Orphans’ Court.      If, after reasonable
                 investigation, the identity of a person to
                 be notified is unknown, notice to him or
                 her shall not be required.

     Pa.O.C.R. 15.6(a).

Interest of A.N.P., ___ A.3d at ___, 2017 PA Super 21 at *10–11

(emphases added).

     This Court has required a good faith effort to provide notice to a

parent, at her correct address, of a hearing that may result in the

termination of the individual’s parental rights. In re Adoption of K.G.M.,

845 A.2d 861 (Pa. Super. 2004) (citing Adoption of Walker, 360 A.2d 603,

607 (Pa. 1976); In re Maynard, 473 A.2d 1084, 1086 (Pa. Super. 1984)).

     In In the Interest of K.B., 763 A.2d 436 (Pa. Super. 2000), the issue

before us was whether the parents had been properly served with notice of

the hearing to terminate their parental rights.    This Court held that the

personal service by the process-servers, as evidenced by their affidavits,

complied with the requirements of the Adoption Act and the Pennsylvania

Rules of Civil Procedure by affording the parents eighteen days notice of the

hearing on the termination petition. Id. at 440.

     At the termination hearing in the present case, Courtney Norella, the

assistant city solicitor, stated that DHS served the petition on Mother by

leaving it at the front door of a home that a Parent Locator Service (“PLS”)

                                    -9-
J-S09002-17


search showed to be Mother’s last known address.         N.T., 2/25/16, at 4.

Mother’s trial counsel immediately objected to the lack of service of the

petition on Mother by personal service or by registered mail as required by

23 Pa.C.S. § 2513, at least ten days in advance, as follows:

           [Mother’s trial counsel]: I object, your Honor, based on
     the notice provision in the Adoption Act, title 23 section 2513, at
     least 10 days notice should be given to the parents by personal
     service or by registered mail to their last known address, and I
     don’t think leaving it at the front door constitutes personal
     service. We don’t even know if it was received. Someone has to
     either sign for it, or receive it. It doesn’t necessarily have to be
     the individual who you’re trying to serve but somebody in their
     residence has to receive it. So, we don’t know what was actually
     done, under the Adoption Act. I don’t think that constitutes
     notice or service.

            They could have sent it certified mail that’s also another,
     by registered mail with a green card, and they didn’t do that,
     your Honor, so I don’t think service was effectuated on . . . my
     client.

N.T., 2/25/16, at 4–5. The trial court responded, “I would agree with you

there’s no service but there’s reasonable attempts,” without any further

inquiry or delineation of what reasonable attempts were made. Id. at 5.

Having had no notice, Mother was not present at the termination hearing;

indeed, she was not present at the prior December 17, 2015, or September,

2015 hearings. N.T., 2/25/16, at 6.

     Ms. Norella testified that the last contact she had with Mother was on

November 20, 2015, when she signed consents for the release of Children’s

medical records. N.T., 2/25/16, at 9. Ms. Norella also stated that Mother

had been present at a single case plan on November 18, 2015, and she had

                                    - 10 -
J-S09002-17


provided an address, stating that she was living with a friend, id. at 10–11,

which was a different address from the PLS search, but it “appeared” to be

abandoned. Id. at 4, 11. Ms. Norella stated that DHS “left a note” at the

door. Id. at 11.

     Service of notice of the termination hearing was improper in this case.

As we stated in In re X.J., 105 A.3d 1, 7 n.8 (Pa. Super. 2014):        “The

Adoption Act mandates that an individual whose parental rights may be

terminated must be served with notice of an upcoming termination hearing.

23 Pa.C.S. § 2513(b). Where the parent in X.J. was served by first class

mail, we admonished, “We remind the Agency and the orphans’ court that

the Orphans’ Court Rules only allow service “by personal service, service at

his or her residence on an adult or member of the household, or by

registered or certified mail to his or her last known address.”    Pa.O.C.R.

15.6(a).   Id.     In that case, the hearing was continued multiple times

because the agency failed to effectuate service as required.

     Although judicial economy might dictate avoiding delay in a Children's

Fast Track case, we are unwilling to overlook the lack of notice to Mother.

Therefore, we believe the appropriate course of action is to remand this case

for a new termination hearing. Accordingly, the February 25, 2016 decree is

vacated and the case is remanded for further proceedings consistent with

this Memorandum.

     Decrees vacated. Case remanded. Jurisdiction relinquished.


                                    - 11 -
J-S09002-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/29/2017




                          - 12 -